Name: 1999/627/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 15 September 1999 appointing the President and the Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-09-21

 Avis juridique important|41999D06271999/627/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 15 September 1999 appointing the President and the Members of the Commission of the European Communities Official Journal L 248 , 21/09/1999 P. 0030 - 0031DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIESof 15 September 1999appointing the President and the Members of the Commission of the European Communities(1999/627/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular the third subparagraph of Article 214(2) and Article 215 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third subparagraph of Article 10(2) and Article 12 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the third subparagraph of Article 127(2) and Article 128 thereof,Whereas:(1) In view of the collective resignation on 16 March 1999 of the President and the Members of the Commission appointed until 22 January 2000, the Representatives of the Governments of the Member States, by a declaration adopted in the margins of the European Council meeting on 24 March 1999, nominated by common accord Mr Romano PRODI as the person they intended to appoint as President of the Commission;(2) The European Parliament approved this nomination by a resolution dated 5 May 1999;(3) By a declaration dated 9 July 1999, Mr Romano PRODI made known the results of his contacts with the Governments of the Member States;(4) By Decision 1999/499/EC, ECSC, Euratom(1) of 19 July 1999, the Representatives of the Governments of the Member States, by common accord with the President designate of the Commission, nominated the other persons whom they intended to appoint as Members of the Commission to replace the present Members of the Commission, who have resigned, both for the remainder of their term of office, which runs until 22 January 2000, and for the following five years, from 23 January 2000 to 22 January 2005;(5) In votes taken on 15 September 1999, the European Parliament approved the President and the other Members of the Commission thus nominated, both for the period from 16 September 1999 to 22 January 2000 and for the following five years, from 23 January 2000 to 22 January 2005;(6) It is appropriate to allow the new Commission to take up office as soon as possible and to continue its work for a full term of office as from 23 January 2000 for the following five years; appointments should therefore be made simultaneously for both terms of office by this Decision,HAVE DECIDED AS FOLLOWS:Article 1The following are hereby appointed to the Commission of the European Communities for the period from 16 September 1999 to 22 January 2000 and for the period from 23 January 2000 to 22 January 2005:- as President:- Mr Romano PRODI- as Members:- Mr Michel BARNIER- Mr Frits BOLKESTEIN- Mr Philippe BUSQUIN- Mr David BYRNE- Ms Loyola DE PALACIO DEL VALLE LERSUNDI- Ms Anna DIAMANTOPOULOU- Mr Franz FISCHLER- Mr Neil KINNOCK- Mr Pascal LAMY- Mr Erkki LIIKANEN- Mr Mario MONTI- Mr Poul NIELSON- Mr Christopher PATTEN- Ms Viviane REDING- Ms Michaele SCHREYER- Mr Pedro SOLBES MIRA- Mr GÃ ¼nter VERHEUGEN- Mr AntÃ ³nio VITORINO- Ms Margot WALLSTRÃ M.Article 2This Decision shall take effect on 16 September 1999.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 15 September 1999.The PresidentA. SATULI(1) OJ L 194, 27.7.1999, p. 45.